DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants’ arguments with respect to the rejection of claims 15-18 under 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17, it is unclear whether at least one common goal probability, of the common goal probabilities, is based upon at least one of a number of queries in a set of queries associated with the one or more query pairs as recited in claim 15 or is based upon a the number of search results retrieved responsive to a search query as recited in claim 17. For at least the reasons as noted, the feature as recited in claim 17 is considered as optional feature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over KLINKNER et al. [US 2009/0157599 A1], hereinafter referred to as KLINKNER, in view of SON [US 2013/0282754 A1, hereinafter referred to as SON.



CLAIM 15
A system, comprising:
a processor; and
memory comprising instructions that when executed by the processor implement a clustering component configured to:

group one or more query pairs associated with common goal probabilities exceeding a goal probability threshold into a plurality of goal clusters;


evaluate the plurality of goal clusters as goal cluster pairs utilizing a mission classifier to determine common mission probabilities for the goal cluster pairs, 

wherein the plurality of goal clusters comprises at least a first goal cluster and a second goal cluster;



group the first goal cluster and the second goal cluster, of a first goal cluster pair of the goal cluster pairs, into a first mission cluster based upon a first common mission probability, for the first goal cluster pair, exceeding a mission probability threshold, wherein the first mission cluster is associated with four or more query pairs, 


wherein the first common mission probability for the first goal cluster pair is indicative of the first goal cluster and the second goal cluster corresponding to a first common mission; and

generate a query-goal-mission structure for a set of queries based upon the plurality of goal clusters and the first mission cluster.

KLINKNER et al.
A system, comprising:
a processor (KLINKNER, ¶ 0038)
memory comprising computer executable instructions that when executed by a processor to perform a method comprising (KLINKNER, ¶¶ 0039 & 0040)
queries in a search query log is analyzed (KLINKNER, ¶¶ 0033 & 0046), wherein query pairs are grouped into a plurality of goal groups based on the edit distance lev that goes beyond a threshold (KLINKNER, FIGS. 9 & 11 & ¶ 0067)
query pairs of the plurality of goal groups are analyzed to determine wordr, prisma, entropy_X_q1, and peos_q1 probabilities using a decision tree as shown in FIG. 12 (KLINKNER, ¶¶ 0053[Wingdings font/0xE0]0056 & 0067),   
wherein the plurality of goal groups represented by GOAL-1, GOAL-2 & GOAL-3… includes at least GOAL-1 comprising at least two query pairs and GOAL-2 comprising 
the first and a second goal groups as in TABLE 1, of pair [GOAL-1 & GOAL-2], are grouped into MISSION 1 as shown in TABLE 1 (KLINKNER, ¶ 0023) based on a first probability wordr that is outside a threshold (KLINKNER, FIGS. 9 & 12 & ¶¶ 0053[Wingdings font/0xE0]0056 & 0067), wherein MISSION 1 is associated with at least two query pairs of query pairs of GOAL-1 and at least two query pairs of GOAL-2 (KLINKNER, ¶ 0023),
wherein the probability wordr for the group of pair [GOAL-1 & GOAL-2] indicates that GOAL-1 & GOAL-2 corresponding to MISSION 1 (KLINKNER, FIGS. 9 & 12 & ¶¶ 0053[Wingdings font/0xE0]0056 & 0067);
a hierarchy structure is generated for the queries in the search query log based on the plurality of goal groups and MISSION 1 (KLINKNER, FIG. 1, ¶¶ 0022 & 0023).


KLINKNER does not teach that at least one common goal probability, of the common goal probabilities, is based upon at least one of a number of queries in a set of queries associated with the one or more query pairs.
at least one common goal probability, of the common goal probabilities, is based upon at least one of a number of queries in a set of queries associated with the one or more query pairs, e.g., a probability of a plurality of probabilities is calculated based on a specific query of a plurality of queries associated with query pairs (SON, ¶¶ 0036 & 0037).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in SON into KLINKNER in order to manage a probability of search query. 

Regarding claim 16, KLINKNER further discloses that the clustering component configured to: use the query-goal-mission structure to identify a query recommendation (KLINKNER, ¶¶ 0016 & 0017); and transmit the query recommendation to a remote device (KLINKNER, ¶ 0032).

Claim 17 includes optional features. Therefore, whether KLINKNER & SOIN disclose the features of claim 17, KLINKNER & SON teachings still read on the claimed invention.

Regarding claim 18, KLINKNER further discloses a search assistance component configured to at least one of: identify an event recommendation based upon the query-goal-mission structure (KLINKNER, ¶¶ 0016 & 0017); identify content associated with a product or service based upon the query-goal-mission structure; or rank search results based upon the query-goal-mission structure.

Allowable Subject Matter
Claims 1-14 and 19-20 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


HUNG Q. PHAM
Primary Examiner
Art Unit 2159



/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        August 31, 2021